ELECTRICITY STORAGE DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/8/2021:
Claims 1, 3, and 4 have been amended; no new matter has been entered.
Previous rejection under 35 USC 102(a)(1) has been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (US 2015/0140366 A1) and further in view of Uchida et al. (US 2009/0061299 A1).
Regarding claim 1, Nicholls teaches an electricity storage device (Abstract) which cools a plurality of electricity storage bodies arranged in line (Fig. 6B, element 44) by way of a cooling member (Figs. 3B and 6B, element 42 discloses a cooling plate.) , wherein the cooling member comprises:
a flat plate part which is disposed alternately with the electricity storage bodies (Fig. 3B, element 65 discloses the rear face of the cooling plate.), and inside which cooling fluid flows (Paragraph 0076); and
wherein inside of the flat plate part has formed therein: an inlet-side cavity communicating with an inlet of cooling fluid in the flat plate part (Fig. 3B, elements 49a-h), an outlet-side cavity communicating with an outlet of cooling fluid in the flat plate part (Fig. 3B, elements 45a-h)
a heat exchange section which connects the inlet-side cavity and the outlet-side cavity by way of a fluid passageway partitioned (Fig. 3B, element F1 shows the flow of the cooling fluid in the cooling plate, element 42, which is entirely a heat exchanging section.) by a partition member which stands up in the thickness direction of the flat plate part between the inlet-side cavity and the outlet-side cavity (Fig. 3B, elements 51a-h, and paragraph 0081 disclose fins which are embossments.).
However, Nicholls does not teach an elastically deformable heat transfer sheet which is disposed between the electricity storage bodies and the flat plate part, the heat transfer sheet being configured to transfer heat generated by the electricity storage bodies to the flat plate, wherein the heat transfer sheet is disposed in a range corresponding to the heat exchange section of a surface of the flat plate part, which is a range not overlapping with the inlet-side cavity and the outlet-side cavity.
Uchida et al. teach an electricity storage device which cools a plurality of electricity storage bodies (Abstract) wherein an elastically deformable heat transfer sheet which is disposed between the electricity storage bodies and the flat plate part (Figs. 1-5 and 9 disclose thermally-conductive members, element 3, which are placed in between battery cells, element 1. Paragraph 0055 and 0060 disclose they are made of silicone rubber and elastically deformable as disclosed in figure 8.), the heat transfer sheet being configured to transfer heat generated by the electricity storage bodies to the flat plate (Abstract), wherein the heat transfer sheet is disposed in a range corresponding to the heat exchange section of a surface of the flat plate part, which is a range not overlapping with the inlet-side cavity and the outlet-side cavity (Paragraph 0020 and figures 1, 2, and 9 disclose the thermally-conductive members comprising a contact surface, to which a largest-area side surface of the single-battery cells contacts, and a radiation surface, which is exposed to a radiation space.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nicholls with Uchida in order to make the respective single-battery cells exhibit a cooling characteristic uniformly and which can prevent drawbacks resulting from dust deposition and dew condensation from occurring.
Regarding claim 2, Nicholls and Uchida teach the electricity storage device according to claim 1. Further, Nicholls teach wherein the heat exchange section is a structure in which a plurality of notch parts extending along a flow direction of the cooling fluid is formed in an inner surface of the flat plate part in a direction orthogonal to the flow direction of the cooling fluid as the partition member, and in which the notch part stands in relation to the inner surface (Figs 3B and 6B disclose fins, elements 51a-h which are formed along a flow direction, F1 of the cooling fluid as discussed in paragraph 0078).
Regarding claims 3 and 4, Nicholls and Uchida et al. teach the electricity storage device according to claim 1. Nicholls teaches wherein a plurality of the flat plate part is provided, with each flat plate part disposed alternately with the electricity storage bodies (Fig. 8), and the electricity storage device further comprises: an inlet-side connection member which connects an inlet of each of the flat plate parts disposed on both sides of each of the electricity storage bodies (Fig 3B, element 50b discloses an inlet of the cooling plate, element 42); and
an outlet-side connection member which connects an outlet of each of the flat plate parts disposed on both sides of each of the electricity storage bodies (Fig. 3B, element 52b discloses an outlet of the cooling plate, element 42.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729